DETAILED ACTION
The amendments filed 3/28/2022 have been entered.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, in part:
wherein 
a state of a prototype corresponding to the target state of the plurality of workpieces, the state of the prototype comprising relative positions and relative connections between workpieces of the prototype;

It is not clear what is meant by “wherein a state of a prototype corresponding to the target state of the plurality of workpieces”.  It appears the non-transitory computer readable medium may be intended to store a state of a prototype corresponding to the target state of the plurality of workpieces; --or-- the method may further comprise acquiring a state of a prototype corresponding to the target state of the plurality of workpieces.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US Publication No. 2020/0030971) in view of Soltani Bozchalooi et al. (US Publication No. 2020/0156255).
Oleynik teaches:
Re claim 1.  A method for controlling a robotic arm to manipulate a plurality of workpieces, comprising: 
predefining a plurality of motion primitives (paragraph [0017]: “pre-defined/pre-learned sensing-and-action sequences called minimanipulations”) of the robotic arm, each of the plurality of motion primitives comprising one or more preconditions and one or more effects (paragraph [0017]: “each mini-manipulation encodes preconditions required for the sensing-and-action sequences to produce successfully the desired functional results (i.e. the postconditions)”); 
acquiring a target state of the plurality of workpieces (paragraph [0008]: “replicating a food dish with substantially the same result as if the chef had prepared the food dish”; paragraph [0249]: “a particular end result defined in the task description”; identical result 392, Figure 7E and same result in replicating a food dish 492, Figure 8G); 
acquiring an initial state of the plurality of workpieces (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6); and 
generating a sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state and the initial state of the plurality of workpieces (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”); 
wherein the operations are selected from the plurality of motion primitives (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”); 
wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state (paragraph [0017]: “end-to-end tasks”).

	While Oleynik does teach, at paragraphs [0389-0391, and 0695], such robotic systems may be used for assembly tasks and positioning a part within a tolerance range (e.g. 0-2 mm) of another part, Oleynik fails to specifically teach: (re claim 1) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types.
	Soltani Bozchalooi teaches, at paragraph [0039], in an assembling task by a robotic arm, the robot minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks for identification by the robotic system.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.
	In view of Soltani Bozchalooi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oleynik, (re claim 1) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types; since Oleynik teaches such robots may be used for assembly tasks, and Soltani Bozchalooi teaches such assembly tasks by a robotic arm may minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks for identification by the robotic system.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.

Oleynik further teaches:
Re claim 2.  Wherein the acquiring the target state of the plurality of workpieces comprises: identifying a state of a prototype which corresponds to the target state of the plurality of workpieces (paragraph [0291]).

Re claim 3.  Wherein the state of the prototype comprises relative positions and relative connections between workpieces of the prototype (identical result, including appearance, 392, Figure 7E; usable for assembly tasks, paragraph [0389]).

Re claim 4.  Wherein the state of the prototype is identified with a vision acquisition device (paragraph [0291]). 

Re claim 5.  Wherein acquiring the initial state of the plurality of workpieces comprises acquiring the initial state of the plurality of workpieces with a vision acquisition device (paragraph [0291]).

Re claim 6.  Wherein the initial state of the plurality of workpieces comprises locations of the plurality of workpieces, and the sequence of operations is generated based on the locations of the plurality of workpieces (paragraphs [0205 and 0209]).

Re claim 7.  Wherein the initial state of the plurality of workpieces further comprises relative positions and relative connections between the plurality of workpieces, and the sequence of operations is generated based on the relative positions and the relative connections between the plurality of workpieces in the initial state (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6; usable for assembly tasks, paragraph [0389]).

Re claim 8.  Wherein the generating the sequence of the operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state and the initial state of the plurality of workpieces comprises: 
generating the sequence of the operations in such a way that: every precondition of a start one of the operations meets the initial state of the plurality of workpieces; and every effect of a last one of the operations meets the target state of the plurality of workpieces (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”).

Re claim 9.  Wherein generating the sequence of the operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces further comprises: 
	generating the sequence of the operations in such a way that: one or more effects of a previous one of the operations is capable of changing the plurality of workpieces from a previous 21Attorney Docket No.: 1403214.00061 state to a subsequent state, wherein one or more preconditions of a subsequent one of the operations meet the subsequent state (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”).

Re claim 10.  Wherein the sequence of the operations is generated by using a graph traversal algorithm (paragraph [0346]: “three-dimensional mapping and localization, path planning, navigation”; and paragraph [0558]: “the robot carries out typical fetching, grasping and transportation of one or more items, completing the tasks using object recognition and environmental sensing, localization and mapping algorithms to optimize movements along obstacle-free paths”).

Re claim 13.  A system for controlling a robotic arm, comprising: 
a processor (paragraph [0239]); and 
a memory storing instructions which, when executed by the processor, cause the processor to perform a method for controlling the robotic arm to manipulate a plurality of workpieces (memory 52, paragraph [0256]), wherein the method comprises:  22Attorney Docket No.: 1403214.00061 
predefining a plurality of motion primitives of the robotic arm, each of the plurality of motion primitives comprising one or more preconditions and one or more effects (paragraph [0017]: “each mini-manipulation encodes preconditions required for the sensing-and-action sequences to produce successfully the desired functional results (i.e. the postconditions)”); 
acquiring a target state of the plurality of workpieces (paragraph [0008]: “replicating a food dish with substantially the same result as if the chef had prepared the food dish”; paragraph [0249]: “a particular end result defined in the task description”; identical result 392, Figure 7E and same result in replicating a food dish 492, Figure 8G); 
acquiring an initial state of the plurality of workpieces (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6); and 
generating a sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state and the initial state of the plurality of workpieces (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”); 
wherein the operations are selected from the plurality of motion primitives (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”); 
wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state (paragraph [0017]: “end-to-end tasks”).

While Oleynik does teach, at paragraphs [0389-0391, and 0695], such robotic systems may be used for assembly tasks and positioning a part within a tolerance range (e.g. 0-2 mm) of another part, Oleynik fails to specifically teach: (re claim 13) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types.
	Soltani Bozchalooi teaches, at paragraph [0039], in an assembling task by a robotic arm, the robot minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.
	In view of Soltani Bozchalooi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Oleynik, (re claim 13) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types; since Oleynik teaches such robots may be used for assembly tasks, and Soltani Bozchalooi teaches such assembly tasks by a robotic arm may minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.

Oleynik further teaches:
Re claim 14.  Further comprising a vision acquisition device, wherein 
a state of a prototype corresponding to the target state is identified with the vision acquisition device (paragraphs [0011, 0238, 0291, and 0376]: “The robotic apparatus 75 analyzes the image of the immediate environment from the visual sensors and compares it with the saved image of the chef's studio cooking program, so that appropriate movements are made to achieve identical results.”, and identical result 392, Figure 7E); and 
the initial state of the plurality of workpieces is identified with the vision acquisition device (paragraphs [0041 and 0205]).

Re claim 15.  Wherein the initial state of the plurality of workpieces further comprises locations of the plurality of workpieces, and relative positions and relative connections between the plurality of workpieces; the sequence of operations is generated based on the locations of the plurality of workpieces, and the relative positions and the relative connections between the plurality of workpieces in the initial state (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6; usable for assembly tasks, paragraph [0389]).

Re claim 16.  Wherein the generating the sequence of the operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces comprises: generating the sequence of the operations in such a way that:  23Attorney Docket No.: 1403214.00061 
every precondition of a start one of the operations meets the initial state of the plurality of workpieces; and every effect of a last one of the operations meets the target state of the plurality of workpieces (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”); and 
one or more effects of a previous one of the operations is capable of changing the plurality of workpieces from a previous state to a subsequent state, wherein one or more preconditions of a subsequent one of the operations meet the subsequent state  (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”).

Re claim 18.  A non-transitory, computer readable medium storing instructions which, when executed by a processor, cause the processor to perform a method for controlling a robotic arm to manipulate a plurality of workpieces, wherein the method comprises: 
	predefining a plurality of motion primitives of the robotic arm, each of the plurality of motion primitives comprising one or more preconditions and one or more effects (paragraph [0017]: “each mini-manipulation encodes preconditions required for the sensing-and-action sequences to produce successfully the desired functional results (i.e. the postconditions)”); 
acquiring a target state of the plurality of workpieces (paragraph [0008]: “replicating a food dish with substantially the same result as if the chef had prepared the food dish”; paragraph [0249]: “a particular end result defined in the task description”; identical result 392, Figure 7E and same result in replicating a food dish 492, Figure 8G); 
acquiring an initial state of the plurality of workpieces (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6); and 
generating a sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state and the initial state of the plurality of workpieces (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”); 
wherein the operations are selected from the plurality of motion primitives (paragraph [0017]: “minimanipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room. These larger units are multi-stage applications of minimanipulations either in a strict sequence”);  24Attorney Docket No.: 1403214.00061 
wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state (paragraph [0017]: “end-to-end tasks”).

While Oleynik does teach, at paragraphs [0389-0391, and 0695], such robotic systems may be used for assembly tasks and positioning a part within a tolerance range (e.g. 0-2 mm) of another part, Oleynik fails to specifically teach: (re claim 18) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types.
	Soltani Bozchalooi teaches, at paragraph [0039], in an assembling task by a robotic arm, the robot minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.
	In view of Soltani Bozchalooi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oleynik, (re claim 18) wherein the target state comprises relative connections between at least a subset of the plurality of workpieces; wherein the initial state comprises connection types for at least the subset of the plurality of workpieces; wherein execution of the sequence of operations is capable of changing the plurality of workpieces from the initial state to the target state, including connecting at least the subset of the plurality of workpieces according to the relative connections in the target state and the connection types; since Oleynik teaches such robots may be used for assembly tasks, and Soltani Bozchalooi teaches such assembly tasks by a robotic arm may minimizes the distance between the tip of a male portion of a connector and a point inside a female mating component.  The tip of the male portion and the point inside the female mating component constitute mating landmarks.  This recognition of male connectors and female mating components as mating landmarks allows such assembly robots to connect the appropriate mating components.

Oleynik further teaches:
Re claim 19.  Wherein the generating the sequence of the operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state and the initial state of the plurality of workpieces comprises: 
generating the sequence of the operations in such a way that: 
every precondition of a start one of the operations meets the initial state of the plurality of workpieces; and every effect of a last one of the operations meets the target state of the plurality of workpieces (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”); and 
one or more effects of a previous one of the operations is capable of changing the plurality of workpieces from a previous state to a subsequent state, wherein one or more preconditions of a subsequent one of the operations meet the subsequent state (Figure 8G and paragraph [0017]: “the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and postconditions of the component minimanipulations.”).

Re claim 20.  Wherein 
a state of a prototype corresponding to the target state of the plurality of workpieces, the state of the prototype comprising relative positions and relative connections between workpieces of the prototype (identical result, including appearance, 392, Figure 7E; saved image of results, paragraph [0376]; usable for assembly tasks, paragraphs [0389]); 
the initial state of the plurality of workpieces comprises locations of the plurality of workpieces, and relative positions and relative connections between the plurality of workpieces (paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6; usable for assembly tasks, paragraph [0389]); 
the sequence of operations is generated based on the relative positions and relative connections between workpieces of the prototype, the locations of the plurality of workpieces, and the relative positions and the relative connections between the plurality of workpieces (paragraph [0017]; paragraph [0246]: “scene modeling”; scene understanding 316, Figure 6; usable for assembly tasks, paragraph [0389]).

Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US Publication No. 2020/0030971) as applied to claims 1 and 13 above, and further in view of Dupuis et al. (US Publication No. 2020/0198140).
The teachings of Oleynik have been discussed above.  Oleynik additionally teaches, at paragraph [0337], trying an alternative method for a stage of motion if one alternative fails.  Oleynik fails to specifically teach: (re claim 11) further comprising: performing a collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is not feasible: regenerating a new sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces; (re claim 12) further comprising: performing collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is feasible: executing the sequence of the operations; and (re claim 17) wherein the method further comprises: performing a collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is not feasible: regenerating a new sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces.
Dupuis teaches, at paragraphs [0006, 0033-0035, and 0041], identifying a first path for an industrial jointed arm robot to travel between a start point and an end point, determining if the initial path would result in a collision, and generating a new path in the event that the initial path would result in a collision.  This allows such robots to avoid collisions while successfully completing their objectives.
In view of Dupuis’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oleynik, (re claim 11) further comprising: performing a collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is not feasible: regenerating a new sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces; (re claim 12) further comprising: performing collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is feasible: executing the sequence of the operations; and (re claim 17) wherein the method further comprises: performing a collision check to determine whether the sequence of the operations is feasible; and responsive to determining that the sequence of the operations is not feasible: regenerating a new sequence of operations based on the one or more preconditions and the one or more effects of the plurality of motion primitives, the target state, and the initial state of the plurality of workpieces; since Dupuis teaches identifying a first path for an industrial jointed arm robot to travel between a start point and an end point, determining if the initial path would result in a collision, and generating a new path in the event that the initial path would result in a collision.  This allows such robots to avoid collisions while successfully completing their objectives.


Response to Arguments
Applicant’s arguments, see page 10, filed 3/28/2022, with respect to the objections to claims 14 and 19 have been fully considered and are persuasive.  The objections to claims 14 and 19 have been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 3/28/2022, with respect to the rejection of claims 1-10, 13-16, and 18-20 under 35 U.S.C. § 102 in view of Oleynik (2020/0030971) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oleynik as modified by Soltani Bozchalooi et al. (US Publication No. 2020/0156255) as discussed above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664